DEL SOLE, Judge:
Appellant complains that the trial court improperly denied his request for a waiver of a jury trial and erred in not conducting a colloquy of his request, thereby violating Pa.R.Crim.P. 1101. We agree.
Appellant was charged with rape, robbery, burglary and aggravated assault. On October 25, 1982, Appellant requested to waive his right to a trial by jury. The Commonwealth, according to 42 Pa.C.S.A. 5104(c)1, demanded a jury trial. Appellant’s request was denied without a colloquy.
The Pennsylvania Supreme Court, in Commonwealth v. Sorrell, 500 Pa. 355, 456 A.2d 1326 (1983), declared 5104(c) unconstitutional and ruled that courts must apply Pa.R. Crim.P. 1101 which states:
Rule 1101 Waiver of Jury Trial
In all cases, the defendant may waive a jury trial with the consent of his attorney, if any, and approval by a judge of the court in which the case is pending, and elect to be tried by a judge without a jury. The judge shall ascertain from the defendant whether this is a knowing and intelligent waiver, and such colloquy shall appear on the record____
The trial court acted on Appellant’s request two months prior to the Sorrell decision. However, the application of that decision has been made retroactive. This Court, in Commonwealth v. Maxwell, 312 Pa.Super. 557, 459 A.2d 362 (1983), remanded for retrial and issued a rule requiring the application of Pa.R.Crim.P. 1101 where the record did not indicate reasons for Maxwell’s request to waive his right to be tried by a jury, the Commonwealth’s reasons for demanding a jury trial and the trial court colloquy with *413Maxwell as required under the rule. Commonwealth v. Maxwell, 312 Pa.Superior Ct. at 562, 459 A.2d at 364. Because no colloquy on waiver of jury trial was made part of the record in this case, we must remand for retrial based on Sorrell. See also, Commonwealth v. Garwood, 320 Pa.Super. 109, 466 A.2d 1086 (1983). Because we remand on this issue, we find it unnecessary to deal with Appellant’s remaining assignments of error.
Judgment of Sentence is reversed and the case is remanded for retrial and proceedings consistent with Pa.R.Crim.P. 1101.
Jurisdiction is relinquished.
JOHNSON, J., concurs with opinion.

. Section 5104(c) provided:
In criminal cases, the Commonwealth shall have the same right to trial by jury as does the accused.